OPINION — AG — ** SALARIES — COUNTY OFFICIALS — INCREASED NET ASSESSMENTS ** YOUR LETTER STATED THAT THE POPULATION OF PONTOTOC COUNTY, AS SHOWN BY THE 1940 CENSUS IS 39,792, AND THAT THE NET ASSESSED VALUATION OF THE COUNTY, AS SHOWN BY THE 1942 NET ASSESSMENT AND ALL SUBSEQUENT NET ASSESSMENTS, IS IN EXCESS OF $11,000,000 AND REQUESTING AN OPINION OF THIS OFFICE AS TO WHETHER OR NOT POTOTOC COUNTY COMES WITHIN THE EXCEPTION TO 19 O.S. 180.55 [19-180.55] ? — THE INCREASE IN SALARIES OF DEPUTIES, CLERKS AND OTHER EMPLOYEES OF COUNTY OFFICERS, AUTHORIZED BY 19 O.S. 180.55 [19-180.55] MAY BE PUT INTO EFFECT IN PONTOTOC COUNTY IN THE MANNER PROVIDED IN THE ACT. (INCREASE IN SALARY, COUNTY PROPERTY, TOTAL ASSESSMENT, ASSESSED VALUATION) CITE: 19 O.S. 180.55 [19-180.55], 19 O.S. 180.56 [19-180.56] (JAMES C. HARKIN)